 1   HEATHER E. WILLIAMS, Cal. Bar No. 122664
     Federal Defender
 2   HOPE ALLEY, Cal. Bar No. 314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     PRISCILLA ROCHA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 6:17-mj-00090-JDP
12                    Plaintiff,                   MOTION TO VACATE OCTOBER 30, 2018
                                                   REVIEW HEARING; ORDER
13    vs.
14    PRISCILLA ROCHA,
15                    Defendant.
16
17          Defendant Priscilla Rocha hereby requests that the Court vacate the October 30, 2018
18   review hearing. The Government is in agreement with the request.
19
            On November 7, 2017, pursuant to a deferred entry of judgment, the Court sentenced Ms.
20
     Rocha to 12 months of unsupervised probation, with the conditions that she obey all laws and
21
     advise the Court and Government within seven days of being cited or arrested for any alleged
22
23   violation of law. The Court also ordered Ms. Rocha to pay a $600.00 fine.

24          Ms. Rocha has paid off her fine and has had no new violations of law. Accordingly, the

25   parties request that the Court vacate the October 30, 2018 review hearing.
26
     //
27
     //
28
     //
                                                  Respectfully submitted,
 1                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 2
 3   Date: October 29, 2018                        /s/ Hope Alley
                                                   HOPE ALLEY
 4                                                 Assistant Federal Defender
                                                   Attorney for Defendant
 5                                                 PRISCILLA ROCHA
 6
 7                                               ORDER
 8            Pursuant to the parties’ request, the court vacates the October 30, 2018 review hearing for
 9   Case No. 6:17-mj-00090.
10
11   IT IS SO ORDERED.
12
13   Dated:      October 29, 2018
                                                           UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


     Rocha - Motion to Vacate
                                                       2
